Title: From George Washington to Lund Washington, 29 May 1779
From: Washington, George
To: Washington, Lund



Dear Lund,
Head Qrs Middlebrook May 29th 1779.

Your Letter of the 19th which came to hand by the last Post gives a melancholy acct of your prospects for a Crop—& a still more melancholy one of the decay of public spirit, & virtue—The first I submit to with the most perfect resignation and chearfulness—I look upon every dispensation of Providence as designed to answer some valuable purpose, and hope I shall always possess a sufficient degree of fortitude to bear, without murmuring, any stroke which may happen either to my Person or Estate from that quarter. But I cannot with any degree of patience, behold the infamous practices of Speculators, monopolizers, & all that tribe of gentry which are preying upon our very vitals & for the sake of a little dirty pelf are putting the rights & liberties of this Country into the most eminent danger and continuing a War destructive to the lives & property of the valuable part of the community which would have ceased last fall as certainly as we now exist but for the encouragements which the enemy deriv’d from this source—the depreciation of the money (which in a great measure is the consequence of it)—and our own internal divisions—The City of Philadelphia are beginning to take this class of people in hand. The spirit I understand is extending to other places—& if conducted with prudence moderation—and firmness will have a very happy effect especially if proper objects are selected for examples.
I do not incline to part with my Phaeton, not that I see any great use or advantage I should derive by keeping it—but if money continues to depreciate as it has done in the course of the last Six Months a great nominal price today will be nothing six months hence. I am sorry you are still without accts of the G.W.—she is not among the list of Prizes carried into New York so late as the 25th Instt but she must run a severe gauntlet if she gets to Alexandria while the Enemy are in the Bay of Chesapeak.
Mr Snickers is here with some Deeds for Colo. Mercers land for me to execute—I have refused to resume a business which I formally relinquished (as you know by Letters which passed through your hands) three years ago—indeed, without a single paper to refer to, I could not with propriety & common prudence go into a business of this kind even if I had time & inclination to do it, but there has been such miserable inattention & mismanagement on the part of Colo. Tayloe to whom I transferred the business that I should choose to look a little about me before I do any thing relative to that Estate, if this should ever engage, & as a friend (for you know I have before declined doing any thing as an Attorney) I advise you to be very careful & cautious with respect to your conduct, or you may involve yourself in trouble—A Gentleman in whose judgment I place a good deal of confidence, thinks it would not be advisable to receive payment of these Bonds at the depreciated value of our paper Currency as the most that the Debtor can do under the Laws of Virginia is to stop the interest by a tender of the money or a deposit in the loan office. A ⟨mutilated⟩ do what he pleases with his own. ⟨mutilated⟩ his own business—but circumspe⟨ction is⟩ very necessary when the interest ⟨mutilated⟩ is concerned.
The enemy in New York ⟨mutilated⟩ busy in preparing for some enter⟨prise, but⟩ whether against this army ⟨mutilated⟩ in ⟨the⟩ Highlands & No. River—or on ⟨mutilated⟩ th⟨ems⟩elves in the most perfect rea⟨d⟩in⟨ess to⟩ operate so soon as their reinforcements arrive time must discover. Mrs Washington is out upon a visit to some acquaintance of hers in the neighbourhood of Morristown. She will, I expect, soon set out on her return to Virginia. I am sincerely & affectionately yr friend & Servt
Go: Washington
